Order, Supreme Court, New York County (Leland G. DeGrasse, J.), entered January 22, 2008, which denied plaintiffs motion for an order “granting compensatory and punitive damages” and setting a trial date, and granted defendant’s cross motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
The allegations in the complaint and in plaintiffs affidavit constitute “bare legal conclusions” (see Caniglia v Chicago Tribune-N.Y. News Syndicate, 204 AD2d 233, 233-234 [1994]). Flaintiff’s fraud claims are not pleaded with the requisite particularity (CELR 3016 [b]). Her defamation claims fail because the alleged offending statements were made in the context of a judicial proceeding to which they were directly related (see Sexter & Warmflash, P.C. v Margrabe, 38 AD3d 163, 174-176 [2007]). Concur—Andrias, J.E, Friedman, McGuire and Moskowitz, JJ.